Citation Nr: 1615627	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-07 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic upper respiratory disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2015 decisions by Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and St. Petersburg, Florida, respectively.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2010, and a copy of the hearing transcript has been associated with the claims file.  

The Veteran's claim of entitlement to service connection for a chronic upper respiratory disorder was previously remanded by the Board in November 2012 and February 2015.  Given subsequent development, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

To the extent that additional evidence has been added to the claims file since the April 2015 Supplemental Statement of the Case (SSOC), the Veteran's representative submitted an April 2015 waiver of initial consideration of such evidence by the AOJ; therefore, the Veteran's respiratory claim has been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

The July 2015 RO decision denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  Subsequently, in August 2015, the Veteran submitted a timely notice of disagreement (NOD) with the July 2015 RO decision.  See 38 C.F.R. § 20.201 (2014).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2014).  Therefore, although the above issue was not certified to the Board on appeal, the Board will address it for the sole purpose of ensuring the issuance of an SOC.  Therefore, the issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, a chronic upper respiratory disorder, variously diagnosed as asthma, bronchitis, and asthmatic bronchitis, is etiologically related to active service, including bronchial pneumonia which first had onset therein.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a chronic upper respiratory disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, no further discussion of VA's duties to notify and assist is warranted given the Board's favorable decision herein.  



II.  Service Connection - Chronic upper respiratory disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including bronchiectasis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for a chronic upper respiratory disorder.  Specifically, he reports that he first became sick with bronchial pneumonia during basic training at Fort Jackson, South Carolina in approximately February 1966 and again in December 1967 while serving in Vietnam.  Moreover, he reports experiencing a chronic upper respiratory disorder following active service to the present time.  

Service treatment records document a normal physical examination of the Veteran's lungs and chest during a July 1965 pre-induction examination, without any noted respiratory defects or diagnoses; the Veteran reported chronic or frequent colds within a concurrent report of medical history, but he denied any related conditions, such as sinusitis, asthma, shortness of breath, or chronic cough.  In December 1967, the Veteran complained of pneumonia symptoms and was diagnosed with bronchopneumonia, which required several days of hospitalization.  Upon separation examination in January 1968, the Veteran's lungs and chest were again normal, without any noted respiratory defects or diagnoses.  Within a concurrent report of medical history, he reported sinusitis (which the physician later noted occurred with cold weather) and denied asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  

Following separation from active service, the Veteran was afforded a VA medical examination in August 1969.  He reported having bronchitis while he was in Vietnam in December 1968 and noted increased cold symptoms since that time.  Upon physical examination, his respiratory system was normal, with healthy sounds.  The physician noted that the Veteran's only complaint related to his nerves and speech; there were no signs of bronchitis or related respiratory diagnoses.  

December 1971 private treatment records from Guadalupe Hospital in Puerto Rico document that the Veteran had an upper respiratory infection (URI) which was improving; a concurrent chest x-ray was negative.  

In May 1974, the Veteran reported that his bronchitis condition had deteriorated during the past three years and required private treatment in Puerto Rico.  Indeed, May 1974 private treatment records from Guadalupe hospital in Puerto Rico document that the Veteran was again seen for a URI, which he reported experiencing since active service in Vietnam.  

VA treatment records from August 1974 document the Veteran's report of bronchitis episodes two to three times per year which last around three weeks each time with a productive cough.  At the time, however, there was no pathological findings, based upon a normal chest examination and x-ray.  

Private treatment records from November 1976 document that the Veteran had been seen at Guadalupe Hospital in Puerto Rico since 1971.  His major affliction was noted to be recurring episodes of a cough with bronchitis, and chest x-rays in 1971 and 1972 were both noted to have been essentially negative.  

An interim chest x-ray taken in July 1982 documents that the Veteran's lung fields were clear at the time.  

Thereafter, VA treatment records from April 2001 document that the Veteran was seen for bronchitis in February 2001.  In March 2002, the Veteran complained of a productive cough for four weeks.  He appeared normal, with no acute distress, and his condition was assessed as acute bronchitis and allergic rhinitis.  The following month, he reported a continuous, less frequent cough and was assessed with acute asthmatic bronchitis and allergic rhinitis.  In May 2002, he reported feeling well, with no concerns.  Pulmonary function test (PFT) results were compatible with obstructive disease and his condition was diagnosed as recurrent asthma and asthmatic bronchitis.  

VA treatment records thereafter document his noted history of asthma and asthmatic bronchitis.  In December 2005, a chest x-ray revealed there was no acute pulmonary disease.  

In November 2006, the Veteran's brother and sister submitted lay statements which reported that the Veteran had no asthma or respiratory problems prior to his active service, when he was reportedly hospitalized for a bronchial asthma condition, which continued to affect him several time per year since active service.  

VA treatment records from November 2007 document the Veteran's complaint of increased asthma symptoms with a noted cough.  His condition was assessed as an upper respiratory infection and asthma.  In July 2008, he presented with signs and symptoms of sinusitis and was assessed with pharyngitis.  In January 2010, he complained of a productive cough for three weeks and was assessed with acute bronchitis.  In July 2012, he reported a history of chronic asthmatic bronchitis since 1967 with continuing episodes since that time, approximately three per year.  

The Veteran was first afforded a VA examination in December 2012.  At the time, he stated that his claim was for bronchitis/asthma, not for a chronic sinus or URI condition.  He reported treatment for bronchitis/bronchopneumonia during active service in Vietnam, and after service treatment for bronchitis three times per year in Puerto Rico.  He additionally reported ongoing bronchitis/asthma since returning to the United States from Puerto Rico in 2000.  Following a physical examination, the VA examiner diagnosed episodic acute bronchitis with reactive airways (asthmatic bronchitis per records) which was not due to or a result of active service.  Based upon his review of medical literature, the Veteran's medical records, and clinical experience, there was no objective evidence of a chronic upper or lower respiratory condition with onset during or within two years of active service.  He noted that the Veteran had one documented episode of bronchopneumonia in service which was treated and resolved; additionally, the Veteran's pre-induction medical history indicated a history of chronic or frequent colds prior to service.  

The Veteran was afforded an additional VA examination in March 2015.  He reported ongoing respiratory problems, including asthma and bronchitis, which he reported started with treatment for bronchopneumonia during active service in Vietnam.  He also stated he received related treatment in 1971 in Puerto Rico and ongoing episodes throughout the years.  Following a physical examination, the VA examiner diagnosed asthma with onset in 2002, which was not due to the Veteran's active military service, to include in-service treatment for bronchopneumonia.  He noted that service treatment records were silent for asthma or PFT testing, including upon separation examination, and that asthma was not diagnosed until 2002, many years after service discharge.  

The examiner stated that generally, bronchopneumonia is a condition that is acute and transient, and resolves without residuals, and there was no objective evidence that the Veteran's bronchopneumonia during active service did not resolve.  He noted that a review of medical literature did not indicate that bronchopneumonia causes or places one at risk for asthma. Additionally, the examiner stated that there was no objective evidence of chronic bronchitis, although he conceded that a VAMC had diagnosed mild obstructive disease following PFTs in May 2002, which were not available for review.  Finally, he acknowledged that the Veteran may have had an episode of bronchitis in 1971 and again in 1976, but stated that acute episodes of bronchitis do not cause asthma, and there was no objective evidence of asthma until 2002, and currently no objective evidence of chronic bronchitis.  

In May 2015, the Veteran's private physician submitted a positive nexus opinion which linked the Veteran's respiratory conditions, variously diagnosed as COPD, recurrent asthma, and recurrent bronchitis, to his active service.  Significantly, the private physician clarified that in the Spanish language, the terms for bronchitis and asthma are often used interchangeably, especially by the majority of the population who lack medical training.  Thus, the private physician stated that when the Veteran refers to bronchitis, he was actually using the term for asthma or asthmatic bronchitis.  He concluded that it was very clear , based upon the Veteran's medical history and medical record, that the Veteran had respiratory and pulmonary symptoms during active service, in the years immediately following service discharge, and since that time.  

More recently, in February 2016, the Veteran's private physician submitted a letter which reported the Veteran's current conditions, including chronic recurrent bronchitis and chronic bronchial asthma.  He again discussed how Spanish language speakers would use the terms for bronchitis and asthma interchangeably.  Notably, he concluded that the Veteran's present condition had progressed and deteriorated from his bronchial asthma which had onset during active service and continued to the present.  

After considering the evidence of record, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim of entitlement to service connection for a chronic upper respiratory disorder, such that service connection is warranted.  

Notably, the Veteran has consistently reported that his symptoms had onset during active service in Vietnam and that they have continued following his discharge from active service; the additional lay evidence of record is also consistent with his reports.  Moreover, service treatment records confirm that the Veteran was diagnosed with bronchopneumonia in December 1967, and although his separation examination in January 1968 did not document a respiratory condition, private treatment records as early as December 1971 document onset of an upper respiratory infection.  

Regarding the conflicting VA and private medical nexus opinions of record, the Board finds that the evidence weighs both in favor of and against the Veteran's claim.  Following a review of the evidence of record, the December 2012 VA examiner opined that the Veteran's episodic acute bronchitis with reactive airways (asthmatic bronchitis per records) was not due to or a result of active service.  Similarly, the March 2015 VA examiner diagnosed asthma which he opined was not due to the Veteran's active service, to include an acute and transient in-service treatment for bronchopneumonia which resolved without residuals.  Additionally, he noted that bronchopneumonia and bronchitis were unrelated to asthma.  

On the other hand, the May 2015 and February 2016 opinions from the Veteran's private physician each provide a positive nexus in support of his claims, based upon a review of the evidence of record which he concluded supported an in-service onset of respiratory symptoms which continued following active service to the present.  Additionally, the private physician pointed out, rather significantly, that the common Spanish terms for bronchitis and asthma are often used interchangeably, especially by the majority of the population who lack medical training.  

As such, after resolving any reasonable doubt in favor of the Veteran, the evidence is at least in equipoise with respect to his claim of entitlement to service connection for a chronic upper respiratory disability, and service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for a chronic upper respiratory disorder is granted.  



REMAND

As noted in the introduction above, a July 2015 RO decision denied entitlement to service connection for PTSD and the Veteran subsequently submitted a timely NOD in August 2015.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely NOD regarding the denial of his claim of entitlement to service connection for PTSD, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefits sought, or withdrawal of the August 2015 NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue of entitlement to service connection for PTSD to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of entitlement to service connection for PTSD.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


